Mr. Justice Baker delivered the opinion of the court. Plaintiff in error brought an action of the fourth class in the Municipal Court against defendant in error for $437.88 due from defendant to plaintiff for goods sold and delivered and for rent of certain premises by the plaintiff leased to and occupied by defendant. The amount of plaintiff’s claim is not controverted. Defendant filed “A statement of recoupment,” in which he alleged that the plaintiff inter-fered with his possession of the demised premises, whereby he sustained damages in the manner therein set forth. The jury returned a verdict for plaintiff for $1.00 damages, and to reverse a judgment on such verdict the plaintiff prosecutes this writ of error. That the plaintiff committed a breach of its implied covenant for quiet enjoyment is not disputed. It-, entered on the demised premises during the term, took out the front of the building, boarded it up and raised it. The only evidence introduced by the defendant to show his damages was evidence to show that he had a saloon in the demised premises and served meals therein at the price of fifteen cents; that before plaintiff made the changes in the building he had about thirty-five for dinner and afterwards only ten or twelve; that before the changes were made his receipts were $25 to $30 per day, and afterwards $5 to $10. If it be conceded that loss of profits could be shown as tending to show damages, still the evidence was insufficient, because there was no evidence to show what profits defendant made, nor even that he made any profits. We think that the evidence was not sufficient to warrant or support the verdict, and that the court erred in denying plaintiff’s motion for a new trial. For the error indicated the judgment will be reversed and the cause remanded. Reversed and remanded.